IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44714

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 481
                                                )
       Plaintiff-Respondent,                    )    Filed: May 31, 2017
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
TYLER CLIFF KNARR,                              )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and unified sentence of twenty years with a minimum
       period of confinement of twelve years for trafficking in heroin, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Tyler Cliff Knarr pled guilty to trafficking in heroin with a second trafficking offense
enhancement. Idaho Code §§ 37-2732(c), 37-2732B(a)(7). The district court sentenced Knarr to
a unified sentence of twenty years with twelve years determinate. Knarr appeals asserting that
the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Knarr’s judgment of conviction and sentence are affirmed.




                                                   2